Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Evan Liebovitz on 8/5/2021.
The application has been amended as follows: 
In the claims:
	
Claim 15
15.	(Currently Amended)  An image processing apparatus comprising:
	an associative memory configured to receive first input data indicating a selection of at least a first part of a first image and previous action data relating to previous image processing actions performed in relation to 
	processing circuitry configured to:
determine the at least the first part of the first image based on the first input data and the previous action data;
, the previous action data indicating selected image processing actions relating to the one or more images and unselected candidate image processing actions relating to the one or more images; 
determine at least the second part of the first image based on (i) previous image parts in relation to the previous action data and (ii) the first input data, the second part of the first image being different than the first part of the first image or the same as the first part of the first image; and
output data indicating at least a first action of the one or more candidate actions determined. 

Reasons for Allowance
Claims 1-2, 4-17, 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, and 15 have been carefully considered.
As to claim 1:
The prior art of record does not disclose or render obvious the limitations “determining one or more candidate actions to perform in relation to at least a second part of the first image based on the first input data and previous action data indicating selected image processing actions relating to the one or more images and unselected candidate image processing actions relating to the one or more images, the determining the one or more candidate actions including” in the specific combinations as recited in claim 1.

The prior art of record does not disclose or render obvious the limitations “determine one or more candidate actions to perform in relation to at least a second part of the first image based on the first input data and the previous action data, the previous action data indicating selected image processing actions relating to the one or more images and unselected candidate image processing actions relating to the one or more images” in the specific combinations as recited in claim 15.
Claims 2, 4-14, 16-17, and 19-26 depend on one of independent claims 1 and 15, and are therefore allowable for at least the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTO BORJA/Primary Examiner, Art Unit 2173